Citation Nr: 0815815	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for myocardial 
infarction, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2006, a statement of the case was issued in March 
2006, and a substantive appeal was received in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's April 2006 substantive appeal submission 
indicated that the veteran did not want to testify at a 
hearing before the Board.  The veteran's case was received at 
the Board in January 2008.  However, in March 2008, the RO 
received correspondence from the veteran stating "I request 
a tele conference in regard to my appeal that has just been 
sent to the BVA in Washington, DC.  I request this tele 
conference be scheduled at the VARO Waco, Texas."

The case must therefore be returned to the RO to make 
arrangements for the requested hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.703 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing (or a Travel 
Board hearing if the veteran so elects) in 
connection with his appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



